--------------------------------------------------------------------------------

Exhibit 10.3



FORM OF NON-COMPETITION AND NON-SOLICITATION AGREEMENT
 
THIS NON-COMPETITION AND NON-SOLICITATION AGREEMENT (this “Agreement”) is being
executed and delivered as of October 12, 2020, by [_______________________] (the
“Subject Party”) in favor of and for the benefit of  AMCI Acquisition Corp., a
Delaware corporation (together with its successors, the “Purchaser”), Advent
Technologies Inc., a Delaware company (together with its successors, the
“Company”), and each of the Purchaser’s and/or the Company’s respective present
and future Affiliates, successors and Subsidiaries (collectively with the
Purchaser and the Company, the “Covered Parties”).  Any capitalized term used
but not defined in this Agreement will have the meaning ascribed to such term in
the Merger Agreement.
 
WHEREAS, on or about the date hereof, (i) the Purchaser, (ii) AMCI Merger Sub
Corp., a Delaware corporation and a wholly-owned subsidiary of the Purchaser
(“Merger Sub”), (iii) AMCI Sponsor LLC, in the capacity as the Purchaser
Representative under the Merger Agreement (including any successor Purchaser
Representative appointed in accordance therewith, the “Purchaser
Representative”), (iv) Vassilios Gregoriou, in the capacity as the Seller
Representative under the Merger Agreement, and (v) the Company entered into that
certain Agreement and Plan of Merger (as amended from time to time in accordance
with the terms thereof, the “Merger Agreement”), pursuant to which, among other
matters, upon the consummation of the transactions contemplated thereby (the
“Closing”), Merger Sub will merge with and into the Company, with the Company
continuing as the surviving entity (the “Merger”), and as a result of which, all
of the issued and outstanding capital stock of the Company immediately prior to
the consummation of the Merger shall no longer be outstanding and shall
automatically be cancelled and shall cease to exist, in exchange for the right
to receive shares of common stock of the Purchaser, in each case, subject to the
terms and conditions of the Merger Agreement and in accordance with the
applicable provisions of the of the Delaware General Corporation Law;


WHEREAS, the Company, directly and indirectly through its Subsidiaries, engages
in the business of researching, developing, producing, marketing and selling
fuel cell technologies, including hydrogen-based technologies (collectively, the
“Business”);
 
WHEREAS, in connection with, and as a condition to the execution and delivery of
the Merger Agreement and the consummation of the Merger and the other
transactions contemplated by the Merger Agreement (collectively, the
“Transactions”), and to enable the Purchaser to secure more fully the benefits
of the Transactions, including the protection and maintenance of the goodwill
and confidential information of the Company and its Subsidiaries, the Purchaser
has required that the Subject Party enter into this Agreement;
 
WHEREAS, the Subject Party is entering into this Agreement in order to induce
the Purchaser to enter into the Merger Agreement and consummate the
Transactions, pursuant to which the Subject Party will directly or indirectly
receive a material benefit; and
 
WHEREAS, the Subject Party, as a former and/or current shareholder, director,
officer or employee of the Company or its Subsidiaries, has contributed to the
value of the Company and its Subsidiaries and has obtained extensive and
valuable knowledge and confidential information concerning the business of the
Company and its Subsidiaries.
 
NOW, THEREFORE, in order to induce the Purchaser to enter into the Merger
Agreement and consummate the Transactions, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Subject Party hereby agrees as follows:
 

--------------------------------------------------------------------------------

1.           Restriction on Competition.
 
(a)          Restriction.  The Subject Party hereby agrees that during the
period from the Closing until the three (3) year anniversary of the Closing Date
(the “Restricted Period”) the Subject Party will not, and will cause its
Affiliates not to, without the prior written consent of the Purchaser (which may
be withheld in its sole discretion), anywhere in North America or the European
Union (including Greece) or in any other markets in which the Covered Parties
are engaged, or are actively contemplating to become engaged, in the Business as
of the Closing Date or during the Restricted Period (the “Territory”), directly
or indirectly engage in the Business (other than through a Covered Party) or
own, manage, finance or control, or participate in the ownership, management,
financing or control of, or become engaged or serve as an officer, director,
member, partner, employee, agent, consultant, advisor or representative of, a
business or entity (other than a Covered Party) that engages in the Business (a
“Competitor”).  Notwithstanding the foregoing, the Subject Party and its
Affiliates may own passive investments of no more than two percent (2%) of any
class of outstanding equity interests in a Competitor that is publicly traded,
so long as the Subject Party and its Affiliates and immediate family members are
not involved in the management or control of such Competitor (“Permitted
Ownership”).
 
(b)          Acknowledgment.  The Subject Party acknowledges and agrees, based
upon the advice of legal counsel and/or the Subject Party’s own education,
experience and training, that (i) the Subject Party possesses knowledge of
confidential information of the Company and its Subsidiaries and the Business,
(ii) the Subject Party’s execution of this Agreement is a material inducement to
the Purchaser and the Company to consummate the Transactions and to realize the
goodwill of the Company and its Subsidiaries, for which the Subject Party and/or
its Affiliates will receive a substantial direct or indirect financial benefit,
and that the Purchaser and the Company would not have entered into the Merger
Agreement or consummated the Transactions but for the Subject Party’s agreements
set forth in this Agreement; (iii) it would impair the goodwill of the Company
and its Subsidiaries and reduce the value of the assets of the Company and its
Subsidiaries and cause serious and irreparable injury if the Subject Party were
to use its ability and knowledge by engaging in the Business in competition with
a Covered Party, and/or to otherwise breach the obligations contained herein and
that the Covered Parties would not have an adequate remedy at law because of the
unique nature of the Business, (iv) the Subject Party and its Affiliates have no
intention of engaging in the Business (other than through the Covered Parties)
during the Restricted Period other than through Permitted Ownership, (v) the
relevant public policy aspects of restrictive covenants, covenants not to
compete and non-solicitation provisions have been discussed, and every effort
has been made to limit the restrictions placed upon the Subject Party to those
that are reasonable and necessary to protect the Covered Parties’ legitimate
interests, (vi) the Covered Parties conduct and intend to conduct the Business
everywhere in the Territory and compete with other businesses that are or could
be located in any part of the Territory, (vii) the foregoing restrictions on
competition are fair and reasonable in type of prohibited activity, geographic
area covered, scope and duration, (viii) the consideration provided to the
Subject Party under this Agreement and the Merger Agreement is not illusory, and
(ix) such provisions do not impose a greater restraint than is necessary to
protect the goodwill or other business interests of the Covered Parties.
 
2

--------------------------------------------------------------------------------

2.           No Solicitation; No Disparagement.
 
(a)          No Solicitation of Employees and Consultants.  The Subject Party
agrees that, during the Restricted Period, the Subject Party and its Affiliates
will not, without the prior written consent of the Purchaser (which may be
withheld in its sole discretion), either on its own behalf or on behalf of any
other Person (other than, if applicable, a Covered Party in the performance of
the Subject Party’s duties on behalf of the Covered Parties), directly or
indirectly:  (i) hire or engage as an employee, independent contractor,
consultant or otherwise any Covered Personnel (as defined below); (ii) solicit,
induce, encourage or otherwise knowingly cause (or attempt to do any of the
foregoing) any Covered Personnel to leave the service (whether as an employee,
consultant or independent contractor) of any Covered Party; or (iii) in any way
interfere with or attempt to interfere with the relationship between any Covered
Personnel and any Covered Party; provided, however, the Subject Party and its
Affiliates will not be deemed to have violated this Section 2(a) if any Covered
Personnel voluntarily and independently solicits an offer of employment from the
Subject Party or its Affiliate (or other Person whom any of them is acting on
behalf of) by responding to a general advertisement or solicitation program
conducted by or on behalf of the Subject Party or its Affiliate (or such other
Person whom any of them is acting on behalf of) that is not targeted at such
Covered Personnel or Covered Personnel generally, so long as such Covered
Personnel is not hired.  For purposes of this Agreement, “Covered Personnel”
shall mean any Person who is or was an employee, consultant or independent
contractor of the Covered Parties, as of such date of the relevant act
prohibited by this Section 2(a) or during the one (1) year period preceding such
date.
 
(b)          Non-Solicitation of Customers and Suppliers.  The Subject Party
agrees that, during the Restricted Period, the Subject Party and its Affiliates
will not, without the prior written consent of the Purchaser (which may be
withheld in its sole discretion), individually or on behalf of any other Person
(other than, if applicable, a Covered Party in the performance of the Subject
Party’s duties on behalf of the Covered Parties), directly or indirectly:  (i)
solicit, induce, encourage or otherwise knowingly cause (or attempt to do any of
the foregoing) any Covered Customer (as defined below) to (A) cease being, or
not become, a client or customer of any Covered Party with respect to the
Business or (B) reduce the amount of business of such Covered Customer with any
Covered Party, or otherwise alter such business relationship in a manner adverse
to any Covered Party, in either case, with respect to or relating to the
Business; (ii) interfere with or disrupt (or attempt to interfere with or
disrupt) the contractual relationship between any Covered Party and any Covered
Customer; (iii) divert any business with any Covered Customer relating to the
Business from a Covered Party; (iv) solicit for business, provide services to,
engage in or do business with, any Covered Customer for products or services
that are part of the Business; or (v) interfere with or disrupt (or attempt to
interfere with or disrupt), any Person that was a vendor, supplier, distributor,
agent or other service provider of a Covered Party at the time of such
interference or disruption, for a purpose competitive with a Covered Party as it
relates to the Business.  For purposes of this Agreement, a “Covered Customer”
shall mean any Person who is or was an actual customer or client (or prospective
customer or client with whom a Covered Party actively marketed or made or taken
specific action to make a proposal) of a Covered Party, as of such date of the
relevant act prohibited by this Section 2(b) or during the one (1) year period
preceding such date.
 
(c)          Non-Disparagement.  The Subject Party agrees that from and after
the Closing until the two (2) year anniversary of the end of the Restricted
Period, the Subject Party and its Affiliates will not, directly or indirectly
engage in any conduct that involves the making or publishing (including through
electronic mail distribution or online social media) of any written or oral
statements or remarks (including the repetition or distribution of derogatory
rumors, allegations, negative reports or comments) that are disparaging,
deleterious or damaging to the integrity, reputation or good will of one or more
Covered Parties or their respective management, officers, employees, independent
contractors or consultants.  Notwithstanding the foregoing, subject to Section 3
below, the provisions of this Section 2(c) shall not restrict the Subject Party
or its Affiliates from providing truthful testimony or information in response
to a subpoena or investigation by a Governmental Authority or in connection with
any legal action by the Subject Party or its Affiliate against any Covered Party
under this Agreement, the Merger Agreement or any other Ancillary Document that
is asserted by the Subject Party or its Affiliate in good faith.
 

3

--------------------------------------------------------------------------------

3.          Confidentiality.  From the Closing until the five (5) year
anniversary of the Closing Date, the Subject Party will, and will cause its
Representatives to, keep confidential and not (except, if applicable, in the
performance of the Subject Party’s duties on behalf of the Covered Parties)
directly or indirectly use, disclose, reveal, publish, transfer or provide
access to, any and all Covered Party Information without the prior written
consent of the Purchaser (which may be withheld in its sole discretion).  As
used in this Agreement, “Covered Party Information” means all material and
information relating to the business, affairs and assets of any Covered Party,
including material and information that concerns or relates to such Covered
Party’s bidding and proposal, technical information, computer hardware or
software, administrative, management, operational, data processing, financial,
marketing, customers, sales, human resources, employees, vendors, business
development, planning and/or other business activities, regardless of whether
such material and information is maintained in physical, electronic, or other
form, that is:  (A) gathered, compiled, generated, produced or maintained by
such Covered Party through its Representatives, or provided to such Covered
Party by its suppliers, service providers or customers; and (B) intended and
maintained by such Covered Party or its Representatives, suppliers, service
providers or customers to be kept in confidence.  Covered Party Information also
includes information disclosed to any Covered Party by a third party to the
extent that a Covered Party has an obligation of confidentiality in connection
therewith.  The obligations set forth in this Section 3 will not apply to any
Covered Party Information where the Subject Party can prove that such material
or information: (i) is known or available through other lawful sources not bound
by a confidentiality agreement or other confidentiality obligation with respect
to such material or information; (ii) is or becomes publicly known through no
violation of this Agreement or other non-disclosure obligation of the Subject
Party or any of its Representatives; (iii) is already in the possession of the
Subject Party at the time of disclosure through lawful sources not bound by a
confidentiality agreement or other confidentiality obligation as evidenced by
the Subject Party’s documents and records; or (iv) is required to be disclosed
pursuant to an order of any administrative body or court of competent
jurisdiction (provided that (A) the applicable Covered Party is given reasonable
prior written notice, (B) the Subject Party cooperates (and causes its
Representatives to cooperate) with any reasonable request of any Covered Party
to seek to prevent or narrow such disclosure and (C) if after compliance with
clauses (A) and (B) such disclosure is still required, the Subject Party and its
Representatives only disclose such portion of the Covered Party Information that
is expressly required by such order, as it may be subsequently narrowed).
 
4.           Representations and Warranties.  The Subject Party hereby
represents and warrants, to and for the benefit of the Covered Parties as of the
date of this Agreement and as of the Closing Date, that: (a) the Subject Party
has full power and capacity to execute and deliver, and to perform all of the
Subject Party’s obligations under, this Agreement; and (b) neither the execution
and delivery of this Agreement nor the performance of the Subject Party’s
obligations hereunder will result directly or indirectly in a violation or
breach of any agreement or obligation by which the Subject Party is a party or
otherwise bound.  By entering into this Agreement, the Subject Party certifies
and acknowledges that the Subject Party has carefully read all of the provisions
of this Agreement, and that the Subject Party voluntarily and knowingly enters
into this Agreement.
 
5.           Remedies.  The covenants and undertakings of the Subject Party
contained in this Agreement relate to matters which are of a special, unique and
extraordinary character and a violation of any of the terms of this Agreement
may cause irreparable injury to the Covered Parties, the amount of which may be
impossible to estimate or determine and which cannot be adequately compensated. 
The Subject Party agrees that, in the event of any breach or threatened breach
by the Subject Party of any covenant or obligation contained in this Agreement,
each applicable Covered Party will be entitled to obtain the following remedies
(in addition to, and not in lieu of, any other remedy at law or in equity or
pursuant to the Merger Agreement or the other Ancillary Documents that may be
available to the Covered Parties, including monetary damages), and a court of
competent jurisdiction may award:  (i) an injunction, restraining order or other
equitable relief restraining or preventing such breach or threatened breach,
without the necessity of proving actual damages or that monetary damages would
be insufficient or posting bond or security, which the Subject Party expressly
waives; and (ii) recovery of the Covered Party’s attorneys’ reasonable fees and
costs incurred in enforcing the Covered Party’s rights under this Agreement. 
The Subject Party hereby consents to the award of any of the above remedies to
the applicable Covered Party in connection with any such breach or threatened
breach. The Subject Party hereby acknowledges and agrees that in the event of
any breach of this Agreement, any value attributed or allocated to this
Agreement (or any other non-competition agreement with the Subject Party) under
or in connection with the Merger Agreement shall not be considered a measure of,
or a limit on, the damages of the Covered Parties.
 
4

--------------------------------------------------------------------------------

6.           Survival of Obligations.  The expiration of the Restricted Period
will not relieve the Subject Party of any obligation or liability arising from
any breach by the Subject Party of this Agreement during the Restricted Period. 
The Subject Party further agrees that the time period during which the covenants
contained in Section 1 and Section 2 of this Agreement will be effective will be
computed by excluding from such computation any time during which the Subject
Party is in violation of any provision of such Sections.
 
7.           Miscellaneous.
 
(a)          Notices.  All notices, consents, waivers and other communications
hereunder shall be in writing and shall be deemed to have been duly given when
delivered (i) in person, (ii) by facsimile or other electronic means, with
affirmative confirmation of receipt, (iii) one Business Day after being sent, if
sent by reputable, nationally recognized overnight courier service or (iv) three
(3) Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable party at
the following addresses (or at such other address for a party as shall be
specified by like notice):
 
If to the Purchaser Representative, the Purchaser or the Company (or any other
Covered Party), to:


AMCI Sponsor LLC
1501 Ligonier Street, Suite 370
Latrobe, PA  15601
Attn: William Hunter
Telephone No.:  (203) 856-7285
Email:  whunter@amcigroup.com


and


Advent Technologies Inc.
One Mifflin Place
119 Mt Auburn Street, Suite 400
Cambridge, MA  02138
Attn:  James F. Coffey
Telephone No.:  (617) 645-0017
Email:  JCoffey@advent.energy
 
with a copy (that will not constitute notice) to:


Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attn:  Stuart Neuhauser, Esq.
Matthew A. Gray, Esq.
Facsimile No.:  (212) 370-7889
Telephone No.:  (212) 370-1300
Email:   sneuhauser@egsllp.com
mgray@egsllp.com


and


Ropes & Gray LLP
1211 Avenue of the Americas
New York, New York 10036-8704
Attn:      Carl Marcellino, Esq.
Paul D. Tropp, Esq.
Facsimile No.:  (212) 596-9090
Telephone No.:    (212) 841-0623
(212) 596-9515
Email:   Carl.Marcellino@ropesgray.com
Paul.Tropp@ropesgray.com




If to the Subject Party, to:
the address below the Subject Party’s name on the signature page to this
Agreement.



 
5

--------------------------------------------------------------------------------

(b)          Integration and Non-Exclusivity.  This Agreement, the Merger
Agreement and the other Ancillary Documents contain the entire agreement between
the Subject Party and the Covered Parties concerning the subject matter hereof. 
Notwithstanding the foregoing, the rights and remedies of the Covered Parties
under this Agreement are not exclusive of or limited by any other rights or
remedies which they may have, whether at law, in equity, by contract or
otherwise, all of which will be cumulative (and not alternative).  Without
limiting the generality of the foregoing, the rights and remedies of the Covered
Parties, and the obligations and liabilities of the Subject Party and its
Affiliates, under this Agreement, are in addition to their respective rights,
remedies, obligations and liabilities (i) under the laws of unfair competition,
misappropriation of trade secrets, or other requirements of statutory or common
law, or any applicable rules and regulations and (ii) otherwise conferred by
contract, including the Merger Agreement and any other written agreement between
the Subject Party or its Affiliate and any of the Covered Parties.  Nothing in
the Merger Agreement will limit any of the obligations, liabilities, rights or
remedies of the Subject Party or the Covered Parties under this Agreement, nor
will any breach of the Merger Agreement or any other agreement between the
Subject Party or its Affiliate and any of the Covered Parties limit or otherwise
affect any right or remedy of the Covered Parties under this Agreement.  If any
term or condition of any other agreement between the Subject Party or its
Affiliate and any of the Covered Parties conflicts or is inconsistent with the
terms and conditions of this Agreement, the more restrictive terms will control
as to the Subject Party or its Affiliate, as applicable.
 
(c)          Severability; Reformation.  Each provision of this Agreement is
separable from every other provision of this Agreement.  If any provision of
this Agreement is found or held to be invalid, illegal or unenforceable, in
whole or in part, by a court of competent jurisdiction, then (i) such provision
will be deemed amended to conform to applicable laws so as to be valid, legal
and enforceable to the fullest possible extent, (ii) the invalidity, illegality
or unenforceability of such provision will not affect the validity, legality or
enforceability of such provision under any other circumstances or in any other
jurisdiction, and (iii) the invalidity, illegality or unenforceability of such
provision will not affect the validity, legality or enforceability of the
remainder of such provision or the validity, legality or enforceability of any
other provision of this Agreement.  The Subject Party and the Covered Parties
will substitute for any invalid, illegal or unenforceable provision a suitable
and equitable provision that carries out, so far as may be valid, legal and
enforceable, the intent and purpose of such invalid, illegal or unenforceable
provision.  Without limiting the foregoing, if any court of competent
jurisdiction determines that any part hereof is unenforceable because of the
duration, geographic area covered, scope of such provision, or otherwise, such
court will have the power to reduce the duration, geographic area covered or
scope of such provision, as the case may be, and, in its reduced form, such
provision will then be enforceable.  The Subject Party will, at a Covered
Party’s request, join such Covered Party in requesting that such court take such
action.
 
(d)          Amendment; Waiver.  This Agreement may not be amended or modified
in any respect, except by a written agreement executed by the Subject Party, the
Purchaser and the Purchaser Representative (or their respective permitted
successors or assigns).  No waiver will be effective unless it is expressly set
forth in a written instrument executed by the waiving party (and if such waiving
party is a Covered Party, the Purchaser Representative) and any such waiver will
have no effect except in the specific instance in which it is given.  Any delay
or omission by a party in exercising its rights under this Agreement, or failure
to insist upon strict compliance with any term, covenant, or condition of this
Agreement will not be deemed a waiver of such term, covenant, condition or
right, nor will any waiver or relinquishment of any right or power under this
Agreement at any time or times be deemed a waiver or relinquishment of such
right or power at any other time or times.
 
6

--------------------------------------------------------------------------------

(e)         Dispute Resolution.  Any dispute, difference, controversy or claim
arising in connection with or related or incidental to, or question occurring
under, this Agreement or the subject matter hereof (other than applications for
a temporary restraining order, preliminary injunction, permanent injunction or
other equitable relief or application for enforcement of a resolution under this
Section 7(e)) (a “Dispute”) shall be governed by this Section 7(e).  A party
must, in the first instance, provide written notice of any Disputes to the other
parties subject to such Dispute, which notice must provide a reasonably detailed
description of the matters subject to the Dispute.  Any Dispute that is not
resolved may at any time after the delivery of such notice immediately be
referred to and finally resolved by arbitration pursuant to the then-existing
Expedited Procedures of the Commercial Arbitration Rules (the “AAA Procedures”)
of the American Arbitration Association (the “AAA”).  Any party involved in such
Dispute may submit the Dispute to the AAA to commence the proceedings after the
Resolution Period.  To the extent that the AAA Procedures and this Agreement are
in conflict, the terms of this Agreement shall control.  The arbitration shall
be conducted by one arbitrator nominated by the AAA promptly (but in any event
within five (5) Business Days) after the submission of the Dispute to the AAA
and reasonably acceptable to each party subject to the Dispute, which arbitrator
shall be a commercial lawyer with substantial experience arbitrating disputes
under acquisition agreements.  The arbitrator shall accept his or her
appointment and begin the arbitration process promptly (but in any event within
five (5) Business Days) after his or her nomination and acceptance by the
parties subject to the Dispute.  The proceedings shall be streamlined and
efficient.  The arbitrator shall decide the Dispute in accordance with the
substantive law of the State of New York.  Time is of the essence.  Each party
shall submit a proposal for resolution of the Dispute to the arbitrator within
twenty (20) days after confirmation of the appointment of the arbitrator.  The
arbitrator shall have the power to order any party to do, or to refrain from
doing, anything consistent with this Agreement, the Ancillary Documents and
applicable Law, including to perform its contractual obligation(s); provided,
that the arbitrator shall be limited to ordering pursuant to the foregoing power
(and, for the avoidance of doubt, shall order) the relevant party (or parties,
as applicable) to comply with only one or the other of the proposals.  The
arbitrator's award shall be in writing and shall include a reasonable
explanation of the arbitrator's reason(s) for selecting one or the other
proposal.  The seat of arbitration shall be in New York County, State of New
York.  The language of the arbitration shall be English.
 
(f)          Governing Law; Jurisdiction.  This Agreement shall be governed by,
construed and enforced in accordance with the Laws of the State of New York
without regard to the conflict of laws principles thereof.  Subject to Section
7(e), all Actions arising out of or relating to this Agreement shall be heard
and determined exclusively in any state or federal court located in New York,
New York (or in any appellate courts thereof) (the “Specified Courts”).  Subject
to Section 7(e), each party hereto hereby (a) submits to the exclusive
jurisdiction of any Specified Court for the purpose of any Action arising out of
or relating to this Agreement brought by any party hereto, (b) irrevocably
waives, and agrees not to assert by way of motion, defense or otherwise, in any
such Action, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated hereby may not be enforced in or by any Specified Court and (c)
waives any bond, surety or other security that might be required of any other
party with respect thereto.  Each party agrees that a final judgment in any
Action shall be conclusive and may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by Law or in equity.  Each party
irrevocably consents to the service of the summons and complaint and any other
process in any other action or proceeding relating to the transactions
contemplated by this Agreement, on behalf of itself, or its property, by
personal delivery of copies of such process to such party at the applicable
address set forth in Section 7(a).  Nothing in this Section 7(f) shall affect
the right of any party to serve legal process in any other manner permitted by
Law.
 
(g)         WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. 
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 7(g).  ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION 7(g) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH
PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
 
7

--------------------------------------------------------------------------------

(h)         Successors and Assigns; Third Party Beneficiaries.  This Agreement
will be binding upon the Subject Party and the Subject Party’s estate,
successors and assigns, and will inure to the benefit of the Covered Parties,
and their respective successors and assigns.  Each Covered Party may freely
assign any or all of its rights under this Agreement, at any time, in whole or
in part, to any Person which acquires, in one or more transactions, at least a
majority of the equity securities (whether by equity sale, merger or otherwise)
of such Covered Party or all or substantially all of the assets of such Covered
Party and its Subsidiaries, taken as a whole, without obtaining the consent or
approval of the Subject Party.  The Subject Party agrees that the obligations of
the Subject Party under this Agreement are personal and will not be assigned by
the Subject Party.  Each of the Covered Parties are express third party
beneficiaries of this Agreement and will be considered parties under and for
purposes of this Agreement.
 
(i)          Purchaser Representative Authorized to Act on Behalf of Covered
Parties.  The parties acknowledge and agree that the Purchaser Representative is
authorized and shall have the sole right to act on behalf of Purchaser and the
other Covered Parties under this Agreement, including the right to enforce the
Purchaser’s rights and remedies under this Agreement.  Without limiting the
foregoing, in the event that the Subject Party serves as a director, officer,
employee or other authorized agent of a Covered Party, the Subject Party shall
have no authority, express or implied, to act or make any determination on
behalf of a Covered Party in connection with this Agreement or any dispute or
Action with respect hereto.
 
(j)          Construction.  The Subject Party acknowledges that the Subject
Party has been represented, or had the opportunity to be represented by, counsel
of the Subject Party’s choice.  Any rule of construction to the effect that
ambiguities are to be resolved against the drafting party will not be applied in
the construction or interpretation of this Agreement.  Neither the drafting
history nor the negotiating history of this Agreement will be used or referred
to in connection with the construction or interpretation of this Agreement.  The
headings and subheadings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.  In this Agreement: (i) the words “include,” “includes” and
“including” when used herein shall be deemed in each case to be followed by the
words “without limitation”; (ii) the definitions contained herein are applicable
to the singular as well as the plural forms of such terms; (iii) whenever
required by the context, any pronoun shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (iv) the words “herein,” “hereto,” and
“hereby” and other words of similar import shall be deemed in each case to refer
to this Agreement as a whole and not to any particular Section or other
subdivision of this Agreement; (v) the word “if” and other words of similar
import when used herein shall be deemed in each case to be followed by the
phrase “and only if”; (vi) the term “or” means “and/or”; and (vii) any agreement
or instrument defined or referred to herein or in any agreement or instrument
that is referred to herein means such agreement or instrument as from time to
time amended, modified or supplemented, including by waiver or consent and
references to all attachments thereto and instruments incorporated therein.
 
(k)          Counterparts.  This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.  A photocopy, faxed,
scanned and/or emailed copy of this Agreement or any signature page to this
Agreement, shall have the same validity and enforceability as an originally
signed copy.
 
8

--------------------------------------------------------------------------------

(l)           Effectiveness.  This Agreement shall be binding upon the Subject
Party upon the Subject Party’s execution and delivery of this Agreement, but
this Agreement shall only become effective upon the consummation of the
Transactions.  In the event that the Merger Agreement is validly terminated in
accordance with its terms prior to the consummation of the Transactions, this
Agreement shall automatically terminate and become null and void, and the
parties shall have no obligations hereunder.
 
[Remainder of Page Intentionally Left Blank; Signature Page Follows]


9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Non-Competition and Non-Solicitation Agreement as of the date first written
above.
 



Subject Party:




[

]






By:





Name:



Title:


       



Address for Notice:





Address:











Facsimile No.:



Telephone No.:





Email:





{Signature Page to Non-Competition Agreement}



--------------------------------------------------------------------------------

Acknowledged and accepted as of the date first written above:
 
The Purchaser:



AMCI ACQUISITION CORP.




By:



Name:


Title:





The Company:



ADVENT TECHNOLOGIES INC.




By:



Name:


Title:





{Signature Page to Non-Competition Agreement}





--------------------------------------------------------------------------------